Dated November 6, 2013

 

SCHRURS NV

as the Seller

AND



CRAILAR TECHNOLOGIES INC.
(acting in its own name and for its own account
as well as in the name and for the account of any Affiliate)

as the Purchaser

 

IN PRESENCE OF

 

Mr. Serge Schrurs

(For acceptance of its obligations under Clause 12.1)



 

ASSET PURCHASE

AGREEMENT

 



--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

1.

DEFINITIONS AND INTERPRETATION

4

2.

SALE AND PURCHASE

4

3.

TRANSFER PROVISIONS

6

4.

PURCHASE CONSIDERATION

7

5.

LEASE AGREEMENT

8

6.

CONDITIONS PRECEDENT

8

7.

CLOSING

10

8.

SELLER'S REPRESENTATIONS AND WARRANTIES

12

9.

INDEMNIFICATION

13

10.

CONDUCT OF CLAIMS

15

11.

SPECIFIC INDEMNITY

17

12.

POST-CLOSING UNDERTAKINGS

18

13.

EXPLICIT TERMINATION CLAUSE

19

14.

CONFIDENTIALITY AND ANNOUNCEMENTS

20

15.

GENERAL PROVISIONS

21

1.

CAPACITY AND AUTHORITY

35

2.

SELLER'S EQUIPMENT AND MACHINERY

36

3.

TRANSFERRED CONTRACTS

37

4.

TRANSFERRED PERMIT

39

5.

LITIGATION

38

6.

EMPLOYEES

40

 



--------------------------------------------------------------------------------



 

THIS ASSET PURCHASE AGREEMENT

is made on November 6, 2013,



BETWEEN

:



(1)     SCHRURS NV

, an open limited liability company ("naamloze vennootschap / société anonyme")
incorporated under the laws of Belgium, having its registered office at
Pijpestraat 18, 8560 Wevelgem, registered with the Crossroads Databank for
Enterprises under number (Kortrijk) 0452.656.339 (the "Seller"),



hereby represented by Mr. Serge Schrurs in his capacity as Managing Director;

AND

:



(2)     CRAILAR TECHNOLOGIES INC.

, a company incorporated under the laws of Canada, having its registered office
at Chatterton Way 305-4420, Victoria, British Columbia V8X 5J2 (Canada), acting
in its own name and for its own account as well as in the name and for the
account of an Affiliate (the "Purchaser"),



hereby represented by _________________ in his capacity as ________________.

The Seller and the Purchaser are hereinafter collectively referred to as the
"Parties" and each individually (also) as a "Party".

IN PRESENCE OF:

(3)     Mr. SERGE SCHRURS

, residing at Pijpestraat 18 8560 Wevelgem, ("Serge Schrurs"), for acceptance of
its obligations under Clause 12.1.



WHEREAS:

(A)     The Seller is engaged in activities related to the dyeing, bleaching,
processing and treatment of all natural and synthetic fibres for the textile
industry (the "Business").

(B)     On August 30, 2013 the Purchaser and the Seller signed a letter of
intent with respect to a possible transfer of certain assets related to the
Seller's Business to the Purchaser (the "LOI").

(C)     From September 9, 2013 until October 25, 2013 the Purchaser has
performed an analysis and due diligence investigation with respect to the
Seller, the Transferred Assets and the Transferred Liabilities on the basis of
information and documents made available by the Seller in the Data Room. An
index of all documents contained in the Data Room is attached as Schedule 2 to
this Agreement.



--------------------------------------------------------------------------------



(D)     The Seller and the Purchaser have now reached a final agreement relating
to the transfer of the Transferred Assets and the Transferred Liabilities from
the Seller to the Purchaser (the "Transaction"), in accordance with the terms
and conditions set forth in this asset purchase agreement (the "Agreement").

(E)     Within the framework of this Agreement, Parties have agreed that on the
Closing Date, (i) the Purchaser and Serge Schrurs shall enter into a services
agreement (an agreed form copy of which is attached as Schedule 7) (the
"Services Agreement") and (ii) the Seller and the Purchaser shall enter into a
lease agreement with respect to the wet processing facility located at Oostkaai
46, 8900 Ieper (the "Lease Agreement").

THEREFORE IT HAS BEEN AGREED AS FOLLOWS:

1.     DEFINITIONS AND INTERPRETATION

In addition to the terms defined elsewhere in this Agreement, capitalised words
and expressions shall have the meaning set forth in Schedule 1, unless in case
the context would require otherwise.

2.     SALE AND PURCHASE

2.1     Transferred Assets

2.1.1     Subject to the terms and conditions set forth in this Agreement, the
Seller hereby sells, assigns, transfers, conveys and delivers to the Purchaser,
and the Purchaser shall accept such sale, assignment, transfer, conveyance and
delivery, free of any and all Encumbrances, of any and all rights, title,
benefit and interest that the Seller has in and to the following assets
(hereinafter collectively referred to as the "Transferred Assets"):

(A)     any and all equipment, furniture, including office equipment and
furniture, tools, fixtures, fittings and other tangible personal property
located at the Leased Premises, as listed in Schedule 3 (the "Transferred
Equipment and Machinery").

(B)     the environmental permit granted to the Seller by decision of the
Deputation of the Provincial Council of the Province of West Flanders dated
February 8, 1996, a copy of which is attached as Schedule 4 (the "Transferred
Permit");

(C)     the rights, title and interests of the Seller in, to and under the
employment contracts of the employees of the Seller, as listed in Schedule 5
(the "Transferred Employees").

--------------------------------------------------------------------------------

2.1.2     Notwithstanding the above, Parties explicitly agree that the Seller
will be allowed to continue to serve its current insulation customers provided
that it does not interfere with the Purchaser's operations and that all fees
related thereto shall be to the benefit of the Purchaser.

2.2     Excluded Assets

For the avoidance of doubts, it is hereby explicitly agreed upon that the
following assets are not transferred to the Purchaser and are thus excluded from
the terms and provisions of this Agreement (the "Excluded Assets"):

(A)     The following cars/furniture owned or leased by the Seller:

i.     BMW 116d hatch WBAUH51070E312757

ii.     Two wooden old family heritage in office and kitchen

2.3     Transferred Liabilities

As of the Closing Date, the Purchaser shall assume the following obligations and
liabilities of the Seller:

2.3.1     any and all obligations and liabilities of the Seller under the
Transferred Contracts;

2.3.2     any and all obligations and liabilities of the Seller under the
employment agreements with the Transferred Employees.



--------------------------------------------------------------------------------



2.4     Excluded Liabilities

All obligations, liabilities, debts, Taxes, expenses, costs, charges,
commitments, accounts payable, breaches, warranties, guarantees or
responsibilities of the Seller which are not Transferred Liabilities, including
yet without limitation (i) the Seller's Debts and (ii) any legal, tax and
accounting expenses incurred in connection with this Transaction, shall be
excluded from the assumption of obligations and liabilities by the Purchaser
under this Agreement and shall thus remain with the Seller, irrespective of
whether known or unknown, due or not due, and payable or executable before, on
or after the Closing Date (the "Excluded Liabilities").

3.     TRANSFER PROVISIONS

3.1     General

3.1.1     Title to and economic risk in respect of the Transferred Assets and
the Transferred Liabilities shall pass to the Purchaser on the Closing Date.

3.1.2     All monies or other items belonging to the Purchaser which are
received by the Seller on or after the Closing Date in connection with the
Transferred Assets shall immediately be paid or passed by the Seller to the
Purchaser.

3.1.3     The Seller and the Purchaser jointly undertake to execute all
documents and take all steps as may reasonably be required by the Purchaser to
vest the title to the Transferred Assets in the name of the Purchaser and to
give effect to this Agreement.

3.2     Transferred Employees

3.2.1     Parties acknowledge and agree that the transfer of Transferred Assets
and Transferred Liabilities contemplated by this Agreement constitutes a
transfer of an undertaking or part of an undertaking, within the meaning of the
Collective Bargaining Agreement no. 32bis, as amended, implementing the
provisions of the EC Directive 2001/23 dated 12 March 2001 on the approximation
of the laws of the Member States relating to the safeguarding of employees'
rights in the event of transfers of undertakings, businesses or parts of
undertakings or businesses, as interpreted by the ECJ and the Belgian national
courts and any modification of that Directive and all other collective
bargaining agreements or other legislation implementing that Directive ("CAO
32bis").



--------------------------------------------------------------------------------



3.2.2     As of the Closing Date, the Purchaser shall employ the Transferred
Employees listed in Schedule 5. The Purchaser shall continue to observe the
terms and conditions of the employment agreements and shall maintain the working
conditions of the Transferred Employees, including the acquired length of
service, the salary and other benefits in kind, as applicable on the Closing
Date.

3.2.3     The Seller shall be solely responsible for the payment of all wages
and the provision of accrued entitlement including premiums, end-of-year
premiums, commission, loans, holiday pay) related to the Transferred Employees
employment up to the working day immediately preceding the Closing Date. The
Seller shall pay to the Purchaser an indemnity equal to all accrued entitlements
of the Transferred Employees as if their employment contract would be terminated
on the Closing Date including the social security contributions and taxes with
respect to these amounts. This indemnity shall be paid within 15 Business Days
following receipt by the Seller of a payment request from the Purchaser, duly
evidencing the amount(s) for which the Seller is liable in accordance with this
Clause 3.2.3.

4.     PURCHASE CONSIDERATION

4.1     In consideration for the Transferred Assets and Transferred Liabilities,
the Purchaser shall, (re)pay all outstanding amounts under the loans and debts
as set forth in Schedule 6, the aggregate value of which as at October 4, 2013
amounts to EUR 881.056 (the "Seller's Debts") directly to the relevant creditors
of such Seller's Debts, on behalf of the Seller and in accordance with the
provisions of Clause 4.2 en 4.3.

4.2     Subject to Clause 4.3, the (re)payment of the Seller's Debts by the
Purchaser shall be made as follows:

4.2.1     As of the Closing Date and until the third anniversary of such Closing
Date, the repayment of the Seller's Debts by the Purchaser shall be made in
accordance with the terms of such Seller's Debts and/or the repayment schemes
agreed upon between the Seller and the respective creditors of the Seller's
Debts.

4.2.2     On the third anniversary of the Closing Date, the aggregate
outstanding amount under the Seller's Debts at that point in time, shall be
(re)paid in whole by the Purchaser to the respective creditors of the Seller's
Debts.

4.3     Notwithstanding Clause 4.2.1, the Purchaser shall be entitled to repay
all or part of the outstanding amounts under the Seller's Debts at any time on
or after the Closing Date.



--------------------------------------------------------------------------------



4.4     In case the (early) repayment of any of the Seller's Debts pursuant to
Clause 4.2 or 4.3 would result in any penalty or reinvestment compensation being
due to the relevant creditor, such penalty or reinvestment compensation shall be
borne by the Seller.

4.5     The sale and transfer of the Assets contemplated by the Agreement is a
sale of an undertaking ("bedrijfstak" / "branche d'activités") and is therefore
exempt from Belgian Value added Tax ("BTW" / "TVA") in accordance with Article
11 of the Belgian VAT Code. The Parties shall comply with all regulations and
procedures required to ensure application of Article 11 of the Belgian VAT Code
to the sale of the Assets.

Should the tax exempt status in accordance with Article 11 of the Belgian VAT
Code be refused by the tax authorities and should VAT be due on the transfer as
contemplated in this Agreement, the Purchaser shall pay such VAT on the Purchase
Consideration and the Seller shall issue an appropriate invoice for VAT
purposes.

5.     LEASE AGREEEMENT

The Purchaser and the Seller hereby undertake that, following the execution of
this Agreement, they will negotiate in good faith the terms and conditions of a
lease agreement with respect to the wet processing facility located at Oostkaai
46, 8900 Ieper, which shall be entered into on the Closing Date between the
Seller (as the lessor) and the Purchaser (as the Lessee) (the "Lease
Agreement").

6.     CONDITIONS PRECEDENT

6.1     Conditions precedent to each Party's obligations

6.1.1     The obligation of each of the Parties to consummate the Transaction is
subject to the satisfaction of the following conditions precedent (the
"Conditions Precedent")

(A)     The Seller shall have obtained:

(1)     a valid tax certificate in accordance with article 442bis of the Belgian
Income Tax Code, evidencing that no taxes are due by the Seller and that the
Seller is not subject to any pending tax audit, issued by the competent tax
administration not earlier than 25 days before the Closing Date;



--------------------------------------------------------------------------------



(2)     a valid VAT certificate in accordance with article 93undeciesB of the
Belgian VAT Code, evidencing that no VAT is due by the Seller and that the
Seller is not subject to any pending tax audit, issued by the competent tax
administration not earlier than 25 days prior to the Closing Date;

(3)     a valid social security certificates in accordance with article
41quinquies of the Act of 27 June 1969 on the State Social Security Service
(RSZ), confirming that no social security contributions of the Seller are
outstanding, issued not earlier than 25 days prior to the Closing Date.

(B)     Each of KBC and BNP Paribas shall have explicitly and unconditionally
approved and consented to (i) this Agreement and the Transaction contemplated
hereby and (ii) the fact that the KBC Debts c.q. the BNP Paribas Debts shall be
repaid by the Purchaser on behalf of the Seller and that any such repayment by
the Purchaser of any amount of the KBC Debts c.q. the BNP Paribas Debts shall
discharge the Seller from its payment obligation towards KBC resp. BNP Paribas
for the same amount.

6.1.2     The Seller shall be responsible for, and shall use all reasonable
endeavours with a view to the fulfilment of aforementioned Conditions Precedent
as soon as practicably possible following the date of this Agreement.

6.2     Satisfaction of the Conditions Precedent

Notwithstanding Article 1179 of the Civil Code, the fulfilment of the Conditions
Precedent shall have no retroactive effect.

6.3     Non-Satisfaction

6.3.1     If any of the Conditions Precedent set out in Clause 5.1 is not
satisfied within six (6) months after the date of this Agreement, each of the
Parties has the right to terminate this Agreement by giving written notice to
the other Party.

6.3.2     If this Agreement is terminated pursuant to this Clause 6.3.1 all
rights and obligations of the Parties hereunder shall terminate without any
liability of any Party to the other Party.

6.3.3     The Conditions Precedent set forth in Clause 6.1.1 are for the sole
benefit of the Purchaser and may solely be waived by the Purchaser, in its own
discretion, at any time on or prior to the Closing Date.



--------------------------------------------------------------------------------



7.     CLOSING

7.1     Date and place

The Closing shall take place on the date to be agreed upon between Parties as
soon as practicably possible following satisfaction of all Conditions Precedent
and in any event no later than the date mentioned in Clause 6.3.1 (the "Closing
Date").

7.2     Closing Obligations

7.2.1     Seller's Closing Obligations

On the Closing Date, the Seller shall do all of the following (the "Seller's
Closing Obligations"):

(A)     The Seller shall deliver to the Purchaser:

(1)     a copy of the minutes of a meeting of the board of directors of the
Seller authorising the Seller to enter into and perform its obligations under
this Agreement;

(2)     a tax certificate in accordance with Article 442bis of the Belgian
Income Tax Code, issued no earlier than 25 days prior to the Closing Date,
stating that no income taxes are due by the Seller;

(3)     a tax certificate in accordance with Article 93Undecies of the Belgian
VAT Code, issued no earlier than 25 days prior to the Closing Date, stating that
no VAT is due by;

(4)     a certificate in accordance with Article 41quinquies of the Act of 27
June 1969 to amend the decision Act of 28 December 1944, issued by the relevant
social security authorities, issued no earlier than 25 days prior to the Closing
Date, stating that no social security obligations are due by the Seller;



--------------------------------------------------------------------------------



7.2.2    Purchaser's Closing Obligations

On the Closing Date, the Purchaser shall deliver to the Seller a copy of the
minutes of a meeting of the board of directors of the Purchaser authorising the
Purchaser to enter into and perform its obligations under this Agreement (the
"Purchaser's Closing Obligation").

7.2.3     Joint Closing Obligations

On the Closing Date, the Seller and the Purchaser shall do all of the following
or shall cause the same to be done (the "Joint Closing Obligations"):

(A)     The Seller and the Purchaser shall send written information letters to
each of the Transferred Employees mentioning the consequences of application of
the CAO 32bis;

(B)    The Purchaser and Serge Schrurs shall enter into the Services Agreement;

(C)     The Purchaser and the Seller shall enter into the Lease Agreement.

7.3     Simultaneous Closing

The effectiveness of any action taken at the Closing towards fulfillment of any
Closing Obligation is conditional upon completion of all other actions taken
towards fulfillment of all other Closing Obligations; failure to complete one of
said actions shall automatically render all other such actions null and void.

8.     SELLER'S REPRESENTATIONS AND WARRANTIES

8.1     General

The Seller warrants to the Purchaser that the representations and warranties set
out in Schedule 7 (the "Seller's Representations") are true, accurate and
not-misleading on the Closing Date.

8.2     Disclosures

Each of the Seller's Representations shall be construed as a separate warranty
and is given subject only to the matters which are disclosed in Schedule 9,
which shall therefore limit the contents and scope of such Seller's
Representations, provided that such matters are described in such detail
allowing the Purchaser, assisted by its professional advisors, and taking into
account the professional experience of the Purchaser to assess the nature,
subject matter and scope and consequence of such matter.

8.3     Purchaser's knowledge / Due diligence

The rights and remedies of the Purchaser in respect of a breach of any of the
Representations shall not be affected by the signing of the Agreement, by the
Due Diligence or any other investigation made by the Purchaser or by any other
prior knowledge of the Purchaser (except as may result from the Disclosure
Schedules and then only within the limits of Clause 9.2 hereof), by the giving
of any time or other indulgence by the Purchaser to any person, by the Purchaser
rescinding or not rescinding this Agreement, or by any other cause whatsoever
except a specific waiver or release by the Purchaser in writing and any such
waiver or release shall not prejudice or affect any remaining rights or remedies
of the Purchaser.

9.     INDEMNIFICATION

9.1     Liability for breaches

The Seller agrees to fully indemnify the Purchaser against any and all Damages
incurred by the Purchaser, resulting from or being a consequence of:

(A)     any breach or inaccuracy of any of the Seller's Representations
contained in this Agreement; or

(B)     any breach of any other covenant or obligation of the Seller contained
in this Agreement.

9.2     Time limitation for Claims

The Seller shall have no obligation to indemnify the Purchaser in respect of any
Claim unless notification of such claim is given by the Purchaser to the Seller
in accordance with Clause 10.1 within 36 months after the Closing Date.



--------------------------------------------------------------------------------



Notwithstanding the preceding, any agreement, representation or warranty in
respect of which indemnification may be sought under this Clause 9 shall survive
the time at which it would otherwise terminate pursuant to the preceding
sentence, if a Claim Notice in respect of the inaccuracy, incompleteness or
breach thereof giving rise to such right to indemnity shall have been given to
the Party against whom such indemnity may be sought prior to such time.

9.3     Contingent liabilities

The Seller shall have no obligation to indemnify the Purchaser in respect of any
liability which is contingent ("voorwaardelijke of latente verbintenis" /
"obligation conditionnelle ou éventuelle"), unless and until such contingent
liability has become an actual liability and is due and payable, provided,
however, that this Clause 9.3 shall not have the effect of preventing the
Purchaser from validly making a claim in respect of a contingent liability
within the time limit specified in Clause 9.2, even though it has not become an
actual liability.

9.4     Maximum liability

Notwithstanding any other provision in this Agreement, the aggregate liability
of the Seller under this Agreement shall not exceed the amount of the Purchase
Consideration.

9.5     Minimum Claims

The Seller shall have no obligation to indemnify the Purchaser in respect of any
Claim arising from any single Damage where the amount which would otherwise be
recoverable under this Agreement in that respect does not exceed EUR 25.000.
When the threshold of EUR 25.000 is met, the Purchaser shall only be entitled to
recover the amount of the Damages, in excess of such threshold, without
prejudice to the other limitations of liability set out herein.

9.6     Insurance proceeds and recoveries from third parties

9.6.1     The Seller shall have no obligation to indemnify the Purchaser in
respect of any Claim if and to the extent that the Damages in respect of which
the Claim is made:

(A)     are effectively recovered under an insurance policy in force at the
Closing Date or at the date of the occurrence of the Damage; or

(B)     are effectively recovered from any other third party.



--------------------------------------------------------------------------------



9.6.2     Accordingly, any amount for which the Seller would otherwise have been
liable in respect of any Claim shall be reduced by the amount of any insurance
proceeds, indemnification or other recovery from any insurance company or any
other third party in respect of the Damage which is the subject matter of the
Claim.

9.6.3     If the Seller pays an amount in discharge of any Claim and the
Purchaser subsequently recovers from any insurance company or any other third
party a sum relating to the subject matter of the Claim, the Purchaser shall pay
to the Seller an amount equal to the difference between:

(A)     the amount paid by the Seller to the Purchaser; and

(B)     the amount that the Purchaser would have received if the amount of such
recovery had been taken into account in determining the amount due by the Seller
in accordance with this Clause 9.

9.6.4     If the Seller pays an amount in respect of any Claim, the Purchaser
shall assign to the Seller all of its rights arising from the Damage which is
the subject matter of that Claim against any insurance company or other third
party, to the extent such assignment is permitted.

9.7     No cumulation (non bis in idem)

If the same event, matter or circumstances can give rise to a Claim under
several provisions of this Agreement, the Purchaser shall only be indemnified
once.

9.8     Mitigation

Without prejudice to Article 1134, Section 3 of the Belgian Civil Code, the
Purchaser shall procure that all reasonable steps are taken to avoid or mitigate
any Damages which might give rise to a Claim against the Seller.

9.9     Fraud Exception

None of the limitations contained in this Clause 9 shall apply in case of fraud
("fraude"/"bedrog") or wilful misconduct by the Seller.



--------------------------------------------------------------------------------



 

10.     CONDUCT OF CLAIMS

10.1     Notification of a Claim

In order to make a Claim against the Seller, the Purchaser shall give a notice
of such Claim to the Seller within the time limits provided in Clause 9.2 (the
"Claim Notice"). Such notice shall set out in reasonable detail the legal and
factual basis of the Claim, together with a first bona fide estimate of the
amount of the Damages. A copy of all documents establishing the basis of the
Claim shall be enclosed in the notice.

10.2     Notification of Seller's Objections

10.2.1     The Seller shall give a notice to the Purchaser objecting to the
Claim within thirty (30) days following notification of such Claim. Such notice
shall contain a statement of the basis of the Seller's objections to the extent
available.

10.2.2     If the Seller fails to notify the Purchaser that it objects to such
Claim within the period of time provided under Clause 10.2.1, the amount of such
Claim shall be conclusively deemed a liability of the Seller who did not object
and shall be paid to the Purchaser.

10.2.3    If the Seller objects to a Claim within the period of time provided
under Clause 10.2.1, the Parties shall use their best efforts to resolve such
dispute and, in the absence of such resolution, such dispute shall be submitted
to the courts in accordance with Clause 15.10.

10.3     Payment by the Seller

10.3.1     If the Seller has accepted the amount claimed by the Purchaser or if
the Seller and the Purchaser have agreed on another amount, the Seller shall pay
such amount within 15 (fifteen) calendar days of such acceptance or agreement.

10.3.2     If the matter giving rise to a Claim has been decided by the
competent court and the Seller has been ordered to pay any amount pursuant to
any enforceable judgement, the Seller shall pay such amount within fifteen
calendar days after such judgement has become res judicata.

10.3.3     All payments shall be made in accordance with such instructions as
shall be notified by the Purchaser to the Seller.



--------------------------------------------------------------------------------



10.4     Third party claims

If the events, matters or circumstances that may give rise to a Claim against
the Seller occur or arise as a result of or in connection with a claim by or a
liability to a third party (a "Third Party Claim"), then:

10.4.1     the Purchaser shall provide the Seller with copies of all documents
and correspondence from that third party, and all other correspondence and
documents relating to the Third Party Claim as the Seller may reasonably
request, subject to the Seller agreeing to keep all such information and
documents confidential and to use them only for the purpose of dealing with the
Third Party Claim;

10.4.2     the Purchaser shall assume and control the defence in respect of such
Third Party Claim;

10.4.3     the Seller shall have the right to participate in, but not control,
any defence against any Third Party Claim at its sole cost and expense.

10.4.4     the Purchaser shall keep the Seller informed and, when appropriate
consult with the Seller, on the status of any Third Party Claim including,
without limitation, all proposed settlement negotiations.

10.4.5     the Purchaser shall not enter into any settlement of any Third Party
Claim without the written prior consent of the Seller, which consent shall not
be unreasonable withheld or delayed. In the absence of any response by such
other Party within 30 calendar days following a written request to obtain the
abovementioned consent, this non-response shall be deemed to express this
Party's consent.

11.     SPECIFIC INDEMNITY

11.1     The Seller shall indemnify the Purchaser for any and all Damages,
resulting from any and all payments made or to be made by the Purchaser under
the Transferred Liabilities to the extent that such payments relate to the
period up to the Closing Date or to events, circumstances or facts occurred
prior to the Closing Date;

11.2     The limitations set out in Clause 8 and Clause 9 shall not apply to
this specific indemnity.



--------------------------------------------------------------------------------



12.     POST-CLOSING UNDERTAKINGS

12.1     Competition

12.1.1     The Seller and Serge Schrurs undertake to the Purchaser they shall
not and that they shall procure that their respective Affiliates as well as
Serge Schrurs' spouse and relatives in descending order shall not, directly or
indirectly, for their own account or in conjunction with or on behalf of any
person (as principal, agent, independent, contractor, partner, employee,
consultant or otherwise), unless with the prior written consent of the
Purchaser:

(A)     compete with the Business, as such business is carried on as of the
Closing Date in the Territory;

(B)     solicit or endeavor to entice away from or discourage from dealing with
the Purchaser or induce to trade on different terms any person who was a
customer or client of the Business at the Closing Date; or

(C)     solicit or endeavor to entice away from or discourage from being
employed by the Purchaser or any of its Affiliates any employee (including the
Transferred Employees), whether or not such person would commit a breach of
contract by reason of leaving employment; provided, however, that nothing in
this paragraph shall prohibit hiring as a result of general solicitations or
hiring of former employees, i.e. employees who have left the Purchaser or any of
its Affiliates for more than six months.

12.1.2     It is hereby expressly understood that nothing in this Clause 12.1
shall prohibit (i) Serge Schrurs to enter into the Services Agreement and to
provide, as an independent contractor, the Purchaser with general management
services on the basis thereof or (ii) the Seller to continue serving its current
insulation customers provided that it does not interfere with the Purchaser's
operations and that all fees related thereto shall be to the benefit of the
Purchaser.

12.1.3     The duty not to compete as described in this Clause 12.1 shall remain
in full force and effect until the third anniversary of the Closing Date. The
limitations set forth in this Clause 12.1 are considered as reasonable by the
Parties. In the event a limitation is considered null and void, the provisions
of Clause 15.7 shall apply.



--------------------------------------------------------------------------------



12.1.4     In the event of any breach of the covenants contained in this Clause
12.1, the Purchaser shall be entitled to indemnification in cash from the Seller
for the Damages caused, it being understood that such Damages will be equal to
EUR 150.000. If the Damages effectively suffered by the Purchaser exceed the
said amount of EUR 150.000, the Purchaser is entitled to claim from the Seller
any excess amount so that he receives full payment of such Damages.

12.2     Notifications

Immediately following Closing, the Purchaser shall procure:

(A)     the due notification of the content of this Agreement (together with the
relevant certificates mentioned in Clause 7.2.1(A)(2), 7.2.1(A)(3) and
7.2.1(A)(4) to the competent tax and social security authorities in accordance
with (i) Article 442bis, Section Section 2 and 3, of the Belgian Income Tax Code
1992, (ii) Article 93undeciesB of the Belgian VAT Code and (iii) Article
41quinquies of the Act of 27 June 1969 to amend the decision Act of 28 December
1944 regarding the social security of employees; and

(B)     the due notification of this Agreement and the Transaction contemplated
hereby to the Deputation of the Provincial Council of the Province of
West Flanders in accordance with article 42 of the Flemish Regulation on
Environmental Permits.

13.     EXPLICIT TERMINATION CLAUSE

13.1     If at any time between the Closing Date and the third anniversary of
the Closing Date the Purchaser fails to fulfill any repayment obligation with
respect to the Seller's Debts , where such obligation has been agreed upon
between the Seller and the creditor of such Seller's Loans and disclosed to the
Purchaser pursuant to this Agreement, the Seller may notify Purchaser in
accordance with Clause 15.2 of such failure.

13.2     If the Purchaser fails to cure such repayment failure within 60
calendar days from receipt of notification of such failure, the Seller may, at
its option, deliver to the Purchaser a notice of immediate demand for return of
all right, title, benefit and interest in and to the Transferred Assets as set
out in Clause 2.1 of this Agreement, and the Purchaser will be deemed upon
receipt of such demand to so assign, transfer, convey and deliver all such
rights in and to the Transferred Assets to the Seller. The parties hereby agree
to carry out any actions, and to execute and deliver any additional deeds or
documents necessary to effect the purpose of this Clause 13.



--------------------------------------------------------------------------------



13.3     Notwithstanding the foregoing, any and all assets contributed, acquired
or added to the Transferred Assets by the Purchaser subsequent to the Closing
Date will remain the sole property of the Purchaser and the Seller will allow
the Purchaser unimpeded access to all such assets during normal business hours.
The Seller will safeguard such assets in the same manner as the Transferred
Assets and will allow the Purchaser a 90 day removal period commencing with the
demand set out in Clause 13.2.

13.4     Parties further acknowledge and agree that the transfer provisions set
forth in Clause 3 of this Agreement, shall mutatis mutandis apply to the
transfer of the Transferred Assets and the Transferred Liabilities from the
Purchaser to the Seller in accordance with this Clause 13.

14.     CONFIDENTIALITY AND ANNOUNCEMENTS

14.1     Subject to the exceptions provided in Clause 14.2, each Party shall
treat as strictly confidential all information received or obtained by it or its
agents or professional advisers as a precursor to or in connection with or as a
result of entering into or performing this Agreement (the "Confidential
Information") which relates to:

(A)     the existence of and any of the contents of this Agreement;

(B)     the negotiations relating to this Agreement;

(C)     the Business or affairs of the Purchaser; or

(D)     the other Party.

14.2     Each Party may disclose Confidential Information if and to the extent:

(A)     required by the law of any relevant jurisdiction, by governmental order
or by relevant stock exchange regulations;

(B)     to a court, arbitrator or administrative tribunal in the course of
proceedings before it to which the disclosing party is a party in a case where
such disclosure is required by such proceedings;

(C)     required to vest the full benefit of this Agreement in either Party or
their successors or permitted assigns;

(D)     properly disclosed to the professional advisers, auditors and bankers of
each Party (subject to the latter being bound by a confidentiality undertaking);



--------------------------------------------------------------------------------



(E)     the information has come into the public domain other than by that
Party's breach of this Agreement; or

(F)    with respect to the Confidential Information referred to in Clause 
14.1(C), the information is known in its industry of principal use or
independently developed by the Seller;

provided that, to the extent practicable, any such information disclosed
pursuant to Clause 14.2 shall be disclosed only after consultation with the
other Party.

14.3     The restrictions contained in Clause 14 shall continue to apply without
limit in time and whether or not this Agreement is terminated in any manner
whatsoever.

14.4     Announcements of the Transaction contemplated in this Agreement shall
be allowed as from the Closing Date. The Parties will consult with each other on
the form, content and timing of such announcement.

14.5     The Parties shall take all necessary actions to ensure that no
accidental or unauthorised disclosure of the contents of this Agreement occurs.

15.     GENERAL PROVISIONS

15.1     Further assurance

The Seller shall after the Closing Date execute all such deeds and documents and
do all such things as the Purchaser may require for perfecting the Transaction
to be effected under or pursuant to this Agreement and for giving the Purchaser
the full benefit of the provisions of this Agreement.

15.2     Notices

15.2.1     Any notice, approval, consent or other communication to be made under
or in connection with the matters contemplated in this Agreement shall be made
in writing and in English and be signed by or on behalf of the Party giving it
and shall be delivered personally or sent by fax confirmed by registered mail:



--------------------------------------------------------------------------------



If to the Seller:

Name:

Schrurs NV

 

Address:

Pijpestraat 18

8560 Wevelgem (Belgium)

 

Attention:

Serge Schrurs

 

Fax:

__________________

With a copy to:

Name:

De Wolf & Partners

 

Address:

Koning Leopold I-straat 24

8500 Kortrijk (Belgium)

 

Attention:

Jasper Caby

 

Fax:

+32 56 21 59 53

If to the Purchaser:

Name:

Crailar Technologies Inc.

 

Address:

Chatterton Way 305-4420, Victoria, British Columbia V8X 5J2 (Canada)

 

Attention:

Ted Sanders

 

Fax:

___________________

With a copy to:

Name:

Stibbe CVBA

 

Address:

Loksumstraat 25,

1000 Brussels (Belgium)

 

Attention:

Katrien Vorlat

 

Fax:

+32 2 533 51 45

and shall be deemed to have been duly given or made as follows:

(A)     if personally delivered, upon delivery at the address of the relevant
Party;

(B)     if sent by express courier, three calendar days after the date of
posting; and

(C)     if sent by fax, on production of a transmission report from the machine
from which the fax was sent which indicates that the fax was sent in its
entirety to the fax number of the recipient, subject to such fax being confirmed
by registered letter sent the same day as the day of the fax transmission.

15.2.2     A Party may notify the other Party to this Agreement of a change to
its name, relevant addressee, address or fax number for the purposes of the
giving of notices or other communications provided that such notification shall
only be effective:



--------------------------------------------------------------------------------



(A)     on the date specified in the notification as the date on which the
change is to take place; or

(B)     if no date is specified or the date specified is less than five calendar
days after the date on which notice is given, the date falling five calendar
days after notice of any such change has been given.

15.3     Costs and expenses

The Parties shall pay their own costs in connection with the preparation and
negotiation of this Agreement and any matter contemplated by it.

15.4     Entire agreement

This Agreement (and the documents and agreements referred to herein) contains
the entire agreement between the Parties with respect to its subject matter.

15.5     Amendment

No amendment of this Agreement shall be effective unless it is made in writing
and signed by duly authorised representatives of all Parties.

15.6     Assignment

15.6.1     Except as otherwise provided herein, no Party may assign all or part
of its rights and obligations under this Agreement to any third party (through a
sale, a capital contribution, a donation or any other transaction, including the
sale or contribution of a division ("bedrijfstak" / "branche d'activité") or of
a business as a whole ("algemeenheid" / "universalité"), or a merger, spin-off
or split-up) without the prior written consent of the other Party. As long as
such consent has not been obtained, the assigning Party shall continue to be
liable for all obligations that it intended to assign (without prejudice to any
other right or remedy that the other Parties may have for breach of this Clause)
and the assignee shall not be entitled to exercise any of the rights under this
Agreement.

15.6.2     Subject to the assignment restrictions set out in this Clause 15.6
the provisions of this Agreement shall inure to the benefit of and shall be
binding upon the Parties and their respective heirs, successors and assigns.

--------------------------------------------------------------------------------

15.7     Severability / Partial invalidity

15.7.1     If any provision in this Agreement shall be held to be illegal,
invalid or unenforceable, in whole or in part, under any applicable law, that
provision shall be deemed not to form part of this Agreement, and the legality,
validity or enforceability of the remainder of this Agreement shall not be
affected.

15.7.2     In such case, each Party shall use its reasonable best efforts to
immediately negotiate in good faith a valid replacement provision having a
similar economic effect which is as close as possible to that of the invalid,
void or unenforceable provision.

15.8     No waiver

The rights and remedies of the Parties shall not be affected by any failure to
exercise or delay in exercising any right or remedy or by the giving of any
indulgence by any other Party or by anything whatsoever except a specific waiver
or release in writing and any such waiver or release shall not prejudice or
affect any other rights or remedies of the Parties. No single or partial
exercise of any right or remedy shall prevent any further or other exercise
thereof or the exercise of any other right or remedy.

15.9     Governing law

This Agreement shall be governed by and construed in accordance with Belgian
law.

15.10     Jurisdiction

All disputes arising out of or in connection with this Agreement and which the
Parties are unable to settle amicably shall be subject to the exclusive
jurisdiction of the courts of Brussels, and the language of the procedure shall
be Dutch.



--------------------------------------------------------------------------------





Done at _________________ on November 6, 2013 in 6 originals, each Party and
Serge Schrurs recognizing having received its original and 3 originals for
filing purposes.

For the Purchaser

         

/s/ Theodore Sanders

   

Name : Theodore Sanders

 

Name :

Title : CFO

 

Title :

For the Seller

     

/s/ Serge Schrurs

 

Name : Serge Schrurs

 

Title : Managing Director

 

For acceptance of its obligations under Clause 12.1



       

/s/ Serge Schrurs

 

Serge Schrurs

     



--------------------------------------------------------------------------------



SCHEDULE 1

Definitions and interpretation

1. Definitions

In this Agreement each of the following words and expressions shall have the
following meanings:

Affiliate

:

means any person or entity controlling, controlled by, or under common control
of a Party within the meaning of article 11 of the Companies Code.

Agreement

:

means this asset purchase agreement, including the Schedules hereto, which form
an integral part thereof.

BNP Paribas Debts

:

means the debts and liabilities of the Seller towards BNP Paribas, as set forth
in Schedule 6.

Business

:

has the meaning set out in Recital (A).

Claim

:

means a claim made by the Purchaser for Damages resulting from the inaccuracy,
incompleteness or breach of any of the Seller's Representations.

Claim Notice

:

has the meaning as set out in Clause 10.1.

Clause

:

means any clause of this Agreement.

Closing

:

means the transfer of title and economic risk in respect of of the Transferred
Assets and Transferred Liabilities pursuant to this Agreement.

Closing Date

:

means the date on which the Closing takes place, as set out in Clause 6.1.

Conditions Precedent

:

has the meaning set out in Clause 6.1.

Confidential Information

:

has the meaning set out in Clause 14.1.

Damages

:

means any direct loss within the meaning of Articles 1149, 1150 and 1151 of the
Belgian Civil Code.

Encumbrance

:

means any mortgage, lien, pledge, encumbrance, security interest, deed of trust,
usufruct ("vruchtgebruik"/ "usufruit"), option, encroachment, reservation,
order, decree, judgment, condition, restriction, charge, claim or any other
third party right of any kind, however documented.

Excluded Assets

:

has the meaning as set out in Clause 2.2.

Excluded Liabilities

:

has the meaning as set out in Clause 2.4.

Governmental Authority

 

means any nation or government, any state, regional, provincial, territorial,
local or other political subdivision thereof, or any supranational authority and
any entity or official exercising executive, legislative, judicial,
quasi-judicial, regulatory or administrative functions of or pertaining to
government.

Joint Closing Obligations

:

has the meaning set out in Clause 7.2.3.

KBC Debts

:

means the debts and liabilities of the Seller towards KBC to the Seller, as set
forth in Schedule 6.

Lease Agreement

:

has the meaning set out in Recital (E).

Leased Premises

:

shall mean the wet processing facility located at Oostkaai 46, 8900 Ieper.

Liabilities

:

means, as to any person, all past, present and future debts, adverse claims,
fines, liabilities and obligations of any kind.

Purchase Consideration

:

means the aggregate price for the Assets as defined in Clause 4.1.

Purchaser's Closing Obligations

:

has the meaning as set out in Clause 7.2.2.

Seller's Closing Obligations

:

has the meaning as set out in Clause 7.2.1.

Seller's Debts

:

has the meaning as set out Clause 4.1.

Seller's Representations

:

means the representations and warranties made by the Seller to the Purchaser
pursuant to Clause 8 and as set forth in Schedule 8.

Services Agreement

:

has the meaning set out in Recital (E).

Tax(es)

:

means all federal, state, local and foreign taxes (including, without
limitation, income, profit, VAT, franchise, sales, use, real property, personal
property, ad valorem, excise, employment, social security and wage withholding
taxes) and instalments of estimated taxes, assessments, deficiencies, levies,
imports, duties, license fees, registration fees, withholdings, or other similar
charges of every kind, character or description and any interest, penalties or
additions to tax imposed thereon or in connection therewith.

Territory

:

means Belgium.

Third Party Claim

:

has the meaning set out in Clause 10.2.

Transaction

:

means the transfer of the Transferred Assets and the Transferred Liabilities by
the Seller to the Purchaser and the corresponding acquisition of the Transferred
Assets and the Transferred Liabilities by the Purchaser from the Seller, subject
to the terms and conditions of this Agreement.

Transferred Assets

:

has the meaning as set out in Clause 2.1.

Transferred Contracts

:

has the meaning as set out in Clause 2.1.2.

Transferred Employees

:

has the meaning as set out in Clause 2.1.1(C).

Transferred Equipment and Machinery

:

has the meaning as set out in Clause 2.1.1(A).

Transferred Liabilities

:

has the meaning as set out in Clause 2.3.

Transferred Permit

:

has the meaning as set out in Clause 2.1.1(B).

2

. Interpretation



In this Agreement, except where the context otherwise requires:

in the event of any difficulty of interpretation, the rules set out in Articles
1156 to 1164 of the Belgian Civil Code ("Burgerlijk Wetboek /Code Civil") shall
apply. However, the application of Article 1162 of the Belgian Civil Code is
expressly waived.

the original version of this Agreement has been drafted in English. Should this
Agreement be translated into French, Dutch or any other language, the English
version shall prevail among the Parties to the fullest extent permitted by
Belgian law, provided, however, that whenever French and/or Dutch translations
of certain words or expressions are contained in the original English version of
this Agreement, such translations shall be conclusive in determining the Belgian
legal concept(s) to which the Parties intended to refer.

a reference to an enactment or statutory provision shall include a reference to
any subordinate legislation made under the relevant enactment or statutory
provision and is a reference to that enactment, statutory provision or
subordinate legislation as from time to time amended, consolidated, modified,
re-enacted or replaced.

when using the words "shall cause" or "shall procure that" (or any similar
expression or any derivation thereof), the Parties intend to refer to the
Belgian law concept of "porte-fort" / "sterkmaking".



--------------------------------------------------------------------------------



in this Agreement, general words shall not be given a restrictive meaning by
reason of the fact that they are followed by particular examples intended to be
embraced by the general words and general words which follow particular or
specific words shall not be given a restrictive meaning by reason of the fact
that they are preceded by such words.

reference to this Agreement includes this Agreement as amended and supplemented
in accordance with its terms.

reference in this Agreement to the "best efforts" of a person means the efforts
that a prudent person desirous of achieving a result would use in similar
circumstances to ensure that such result is achieved as expeditiously as
possible.

for the calculation of a period of time, such period shall start the next
following day after the day on which the event triggering such period of time
has occurred. The expiry date shall be included in the period of time. If the
expiry date is a Saturday, a Sunday or a bank holiday in Belgium, the expiry
date shall be postponed until the next business day in Belgium. Unless otherwise
provided herein, all periods of time shall be calculated in calendar days.



--------------------------------------------------------------------------------



 

SCHEDULE 2

INDEX DATA ROOM



--------------------------------------------------------------------------------



 

SCHEDULE 3

TRANSFERRED EQUIPMENT AND MACHINERY

[redacted]



--------------------------------------------------------------------------------



 

SCHEDULE 4

TRANSFERRED PERMIT



Province of West Flanders


Province Boeverbos
King Leopold III -laan 41
B - 8200 St- Andries
Phone 050 /40 31 11
IN CHOiCE TEL
Telex 81 170
Fax 050 / 40 31 00

REGISTERED
On N.V. Schrurs
PIJPESTRAAT 12
8560 WEVELG



 

Bruges , 16/02/1996

Our ref: 7C/33011/273/A/1

your ref:

Attachments: Decision + certificate

Subject: Application of SA Schrurs , PIJPESTRAAT WEVELGEM with the object of
operating a textile facility located at OOSTKAAI 48 YPRES .



Dear

,





According to art. 35, 5°c of the Flemish Regulation concerning the environmental
licenses, a certified copy of the decision of the Provincial Deputation, as well
as the certificate referred to in art. 1 Section 4 of the Flemish Regulation on
the Environment is being sent to you.



Yours sincerely,



On behalf of the Provincial Council,

The Deputy Director

,





/ s / Bruno Tricot

Bruno Tricot.

 





--------------------------------------------------------------------------------



Dossier 33011/273/A/1



Decision of the Provincial Deputation of the Provincial Council, containing
license for - NV Schrurs - to operate an establishment located in YPRES ( YPRES
)

The Provincial Deputation of the Provincial Council

,





Given the decree of 28 June 1985 concerning the environmental license, as
amended by the decree of February 7, 1990, to December 12, 1990, of December 21,
1990, of December 22, 1993 and December 21, 1994;



Given the Decree dd February 6, 1991 of the Flemish Executive establishment of
the Flemish regulations concerning the environmental license, as amended by
Decree of the Flemish Executive of 27 February 1992, by decision of 28 October
1992, by decision of 27 April 1994 and by decision of 1 June 1995;



Given the decision of the Flemish Government of 1 June 1995 concerning General
and Sectoral provisions relating to Environmental Hygiene (VLAREM II , Belgian
Official Gazette dated July 31, 1995) , As amended by Decree of 6 September
1995;

The following license(s) and decisions were given regarding the operation of the
apparatus shown below and on the date of the application of the license
application here below, that's in application.



Given the environmental license application on 11.3.1995, by Schrurs NV,
established in 8560 WEVELGEM , PijPESTRAAT 12 , seeking to obtain an
environmental permit for a facility located at 8900 YPRES (YPRES

,) EASTERN QUAY 48, cadastral :



Dept. Township. Parcelnr section

.



YPRES 5 B 941 / C (Part)

with the object to operate a textile processing facility

(Headings



3.3

Wastewater and cooling water: the not discharging of under section 3.6 includes
domestic sewage in public sewers (3) Requested: 40 m3/year wastewater

3.6.3.1

.



Wastewater and cooling water: waste water treatment plants for hazardous
industrial waste water (effluent till 50 m3/h) (2)

Requested : 20000 m3/year wastewater

4.2.

Coating agents: application of lacquers, paints, etc. by immersion (2)

Requested : 133.2 kW three dyeing machines Requested : 5 kW steel dyeing machine
12.2.1 .

Electricity: electrical transformers with an individual nominal power of 100 kVA
till 1,000 kVA (3) Requested : 165 kVA transformer

16.3.2.2.

Gases: compressors with a single driving force > 10 kW t.e.m. 200 kW (2)

Requested: 18.7 kW air compressor 17/03/32 .



--------------------------------------------------------------------------------



Hazardous substances: warehouses for oxidizing, harmful, corrosive or irritant
substances (> 1000 kg till 50,000 kg) (except those referred to in section 48)
(2)

Requested: 3180 kg corrosive substances Requested : 5890 kg irritants

Requested: 510 kg harmful coagulate

23.3

Plastics: storage of plastics and articles of plastic with a maximum capacity of
> 10 tonnes in a room or 100 tonnes in the open air, exc. those referred Cat 48
(2)

Requested: 100 tonnes of plastics

29.5.2.2

.



Metal forging and devices for the mechanical treatment / manufacturing of metal
(objects) (total thrust > 10 kW till 200kW ) (2)

Requested 5,7 kW 2 metalwork.

39.13.

Steam Appliances: steam generators with a water content of > 5,000 liters (1)

Requested: 25000 liter boiler

39.4.1

.



Steam Appliances: heat exchangers with a water capacity of the secondary area of
251 till 5000 1 (3) Requested 5000 liters exchanger

41.43

.



Textiles: chemical cleaning and treatment of textiles (total force of > 200 kW)
(1)

Requested: 259.51 kW textile dying .

41.5

.



Textile: Textile(goods) warehouses with a capacity > 10 tonnes (3)

Requested: 200 tons of textiles

43.1.3

.



Combustion devices without electricity production (combustion c.d.) with a heat
output > 5000 kW (1)

Requested: 6977 kW boiler

so that it would include :

a textile company:

- The discharge of wastewater from sanitary installations and kitchen (0.1 m3/hr
, 0.18 m3/day and 40 m3/year) into the public sewer

- The discharge of wastewater from the textile dye house and the draining of the
boiler (10 m3/hr, 200 m3/day and 20,000 m3/year ) via a wastewater basin of 500
m3 (aeration, mixing, pH adjustment, temperature adjustment and sedimentation)
into the public sewer

- High voltage transformer 165 kVA

- A textile dying firm with 3 textile fibre dyeing machines each 44.4 kW , a jet
dyeing machine 5 kW and two spin operators , respectively . 11 kW and 13 kW



--------------------------------------------------------------------------------



-

A dryer with an opener of 8 kW , 2 dryers respectively . 6 kW and 9.8 kW, 2.2 kW
dryer, two balers respectively . 5 kW and 16.91 kW and a 1.1 kW rounding machine
bobbins



- A Meurabloc boiler (No 2416, 12 bar) with gas burner and pump 11 kW each, a
water content of 25.0001 and a thermal power of 6,977 kW

- An air compressor 18.7 kW

- A 7.6 kW hoist

- A repository for 6001 acetic acid (technical 40 % vol .) 1 Cleocid 300 V, 300
1 hypochlorite , 1201

hydrogen peroxide (27.5%) , 1,620 1 NaOH - solution (29%) and 2.100 kg of sodium
carbonate in the open air

- A color magazine with storage of 240 kg corrosive, 3790 kg irritating and 510
kg harmful dye auxiliary products

- A heat exchanger with a water capacity of the secondary area of 5.0001 in
between openings of 3 m3 - 2 metalworking machines together 5.7 kW

- Warehouse storage of up to 200 tons of textiles and textile articles divided
into raw materials and finished products such as sisal, wool, cotton, spools,
acrylic, polyester and polyamide including up to 100 tonnes of plastics and
articles of plastics.

 

Given the fact that on the date of 13/11/1995, the environmental license
application was declared admissible and complete;

Given the documents, certifying that the environmental license obtained the
necessary publicity, in accordance with Article 17 of the Flemish regulations
regarding the environmental license;

Given the minutes dd. 12/23/1995 proving that no written or oral objections and
comments were submitted during the public inquiry;

Given the advice of the board of Mayor and Aldermen that is favorable if it's
provided that the discharged effluent from the treatment plant, does not harm or
hamper the operation of the(the pH must be constant in order to avoid acidic
water with high lead concentrations),if it's provided that a region- green
screen is applied and if it's provided that the treatment is well maintained and
the sludge is regularly discharged to an approved establishment;

Given the hearing of the applicant by the Provincial Environmental license
Commission;

Given the favorable advice dated 12/01/1996 of the Environmental Department of
the Environmental licenses, Nature, Land and Water Administration;

Given the favorable opinion, dated 06/12/1995 of the ROHM Department of
Administration for Planning and Housing Department of the Environment and
Infrastructure;

Given the partially favorable opinion dated 04/01/1996 of the Flemish
Environment Agency;



--------------------------------------------------------------------------------



Given the favorable opinion, dated 15/12/1995 of the Public Waste Company;
having regard to the favorable opinion dated. 26/01/1996 of the Provincial
Environmental Commission;

Given the location of the establishment in an area for polluting industries of
the regional plan Ieper-Poperinge, for which the following rules apply:

2.1.2. Areas for environmentally loading industries. These are intended for
companies who must be isolated for economic or social reasons;

Given the location of the device in a BPA "Industrial area expansion of the
leperleekanaal II (Art. 17)" dated 26/09/1991 for which the following rules
apply: Business-ground

Whereas (reasoning from the viewpoint of urban and spatial aspects) it may be
established that the operation of the facility which is the subject of the
aforementioned environmental permit application forms, is consistent with the
aforementioned spatial and urban planning regulations made;

Whereas, in contrast to the opinion of the Provincial Environmental license
commission, is showed that a region- green screen is designated so as not to
disturb the general view of the area, which responds to the comments of the Town
Council with this particular condition;

Whereas it comes to moving a textile company from Wevelgem to leper;

Whereas the sanitary and industrial wastewater are fed separately to the street
sewer;

That the requested rate for industrial is halved compared to the discharge
permit in Wevelgem , that section 3.63 applied instead of the requested 3.4 and
3.62 , that this is officially rectified;

That the industrial waste is discharged through a small treatment plant
consisting of sedimentation, homogenization, pH and temperature regulation,
which is not provided in a color treatment;

Whereas the parameters Kjeldahl -N and phosphate are not applied while these
compounds are normally present in such waste water;

Whereas there is vagueness about what the discharge of industrial concerns so it
is appropriate that this will be examined and evaluated by an environmental
expert "surface" , that this is imposed with a special condition;



--------------------------------------------------------------------------------



Considering industrial waste can be aggressive, that the applicant has stated in
the provincial environmental license committee, that the wastewater basin will
be conducted in foil, that this does not necessarily guarantee that there's no
soil and groundwater contamination and that the water-basin should be performed
in durable and impervious material, that this is imposed with a special
condition;

Whereas the dye centrally deployed in the commercial building, the dyes and
auxiliary products are stored in the color magazine on the floor above the
office, that the chemical products are stored in the open air outside, that this
can be done according the Vlarem II conditions.

Whereas the air outlet of the heating of the boiler (gas burners) and the raw
material dryers (water vapor) will happen through a chimney;

Whereas the institution is working between 5 and 21 and that night work is also
possible in the future

, that in a particular condition suitable working hours should be imposed;



Whereas the operation of the allowable part of the institution must be
compatible with the environment, both in terms of risks to the external security
as regards the nuisance, the effects on the environment, the waters , the nature
and the man outside the establishment;

Whereas it is therefore necessary to impose license conditions that are
achievable and meet the requirement of best available clean technologies without
excessive costs permit conditions, and that the technical criteria and the
applicable standards are applied in this spirit, that these conditions can be
instantiated as defined in annex;

Considering the partially favorable opinion from the Flemish Environment Agency,
as follows: favorable for discharge of HA in sewage if we meet the conditions
for the discharge of BA in surface water via a sewage treatment plant if it's
provided that it's up to 10 m3 / h , 200 m3/day and 20,000 m3 / y discharged and
it's provided that the imposed parameters and pollutants are respected;
unfavorable for the discharge of BA through a sewage treatment plant that
consists of a basin of 500 m3 for the reason that it concerns here a new
business which may be expected to produce a wastewater stream the already poorly
working WWTP will not improve"

can not be taken into consideration with regard to the discharge of BA via a
sewage treatment plant which consists of a basin of 500 m3

and is refuted by the above considerations;



--------------------------------------------------------------------------------



Whereas the elements introduced by the applicant, heard by the Provincial
Environmental license Commission are as follows: "There are now 11 employees, an
impermeable film is now widely used for water treatment basins in the textile
sector, there are no phenols used in the process; normally we don't meet the
sectoral standards, there occurred a misconception in the application

, in the column "res after purification " the sectoral standards are written,
which we are definitely under. We moved to leper because we could connect to a
sewer there; a water treatment plant for discharge to surface water is
priceless, because we are contractors who have to do different kinds of work, a
water treatment plant like this would never function properly, there is no
treatment, wastewater is cooling , and the pH is adjusted, I charge directly
into the sewer, I could increase my business numbers with much ease, but then I
do not get the discharge standards, which I would not want, the line to the
water-basin is in stainless steel and is hollowed out, I have no idea about the
composition of the settled sludge, everything had to go fast because I can only
move in the long vacation in 1996, the license is valid until February 1997 ";



Whereas these elements don't alter the considerations and observations mentioned
above ;

Whereas it can be established that the risks for the external safety, nuisance,
the effects on the environment, the water

, nature and humans out of the institute, caused by the requested operation, if
it's provided that we meet the present decision imposed set of environmental
conditions, can be reduced to an acceptable level;



Whereas, therefore, there is reason to allow the requested permit in full

DECISION:

ARTICLE 1

Section 1 . On Schrurs NV, established in 8560 WEVELGEM , PIJPESTRAAT 12 states
permit this decision granted to an establishment located in OOSTKAAI 48 8900
YPRES ( YPRES ) , cadastral knows as :

Dept. Township. Parcelnr section .

YPRES 5 B 941 / C (Part )

with the object: to operate a textile company

(headings

3.3.

Wastewater and cooling water: not discharge under section 3.6 include domestic
sewage in public sewers (3) Number : 40 m3/year wastewater

3.6.3.1

.



Wastewater and cooling water: waste water treatment plants for hazardous
industrial wastewater (effluent till 50 m3/h) (2)

number: 20000 m3/year wastewater



--------------------------------------------------------------------------------



4.2.

Coating agents: application of lacquers, paints , etc. by immersion (2)

number: 133.2 kW 3 dyeing machines

number: 5 kW sample dyeing machine

122.1

.



Electricity: transformers with a rated power of 100 kVA individual t

.e.m. 1,000 kVA (3) Number : 165 kVA transformer.



 

 

16322.

Gases compressors with a total power > 10 kW t.e.m. 200 kW ( 2 )

number : 18.7 kW air compressor

17.3.3.2

.



Hazardous substances: warehouses for oxidizing, harmful, corrosive or irritant
substances ( > 1000 kg till 50,000 kg ) (except those referred to in section 48)
( 2 )

number : 3180 kg corrosive substances

number : 5890 kg irritants

number : 510 kg pollutants

233.

Plastics: storage of plastics and articles of plastic with a maximum capacity of
> 10 tonnes in a room or 100 tonnes in the open air , exc. those referred Cat 48
( 2 )

some 100 tonnes of plastics

29.5.2.2.

Metal: forging and devices for the mechanical treatment / manufacturing metal
(objects) (total thrust > 10 kW till 200kW ) ( 2 )

number: 5,7 kW 2 metal working machines

39.1.3.

Steam Appliances: steam generators with a water content of> 5,000 liters ( 1 )

number: 25000 liter boiler

39.4.1.

Steam Appliances: heat exchangers with a water capacity of the secondary area of
251 till 5.0001 (3)

number: 5000 liters heat exchanger

41.4.3.

Textiles: chemical cleaning and treatment of textiles (total motive power > 200
kW) (1)

number : 259.51 kW textile dying

41.5 .

Textile: Textile warehouses (goods) with a capacity > 10 tonnes ( 3 )

some 200 tons of textiles

43.1.3.



--------------------------------------------------------------------------------



Combustion devices without electricity production (combustion plants, etc.) with
a heat output > 5000 kW ( 1 )

number : 6977 kW boiler

So that it would henceforth include:

A textile company with:

- The discharge of wastewater from sanitary facilities and kitchen ( 0.1 m3/hr ,
0.18 m3/day and 40 m3/year ) into the public sewer

- The discharge of wastewater from the textile dying and draining of the boiler
(10 m3/hr, 200 m3/day and 20,000 m3/year ) via a sewage basin of 500 m3 (
aeration , mixing, pH adjustment , temperature adjustment and sedimentation)
into the public sewer

- High voltage transformer 165 kVA

-

A textile dying firm with 3 dyeing machines each 44.4 kW, a 5 kW eon jet dyeing
machine and two spin operators , respectively.11 kW and 13 kW



- A drying with a more open 8 kW , 2 dryers respectively . 6 kW and 9.8 kW, 2.2
kW eon dryer, two balers respectively . 5 kW and 16.91 kW and 1.1 kW eon
rounding machine bobbins

- A Meurabloc boiler (No 2416 , 12 bar) with gas burner and pump 11 kW each , a
water content of 25.0001 and a thermal power of 6,977 kW

- An air compressor 18.7 kW

- Hoist a 7.6 kW

- A repository for 6001 acetic acid (technical 40 % vol . ) 1 Cleocid 300 V, 300
1 hypochlorite , 1201

hydrogen peroxide (27.5%) , 1,620 1 NaOH - solution (29%) and 2.100 kg of sodium
carbonate in the open air

- A color magazine with storage of 240 kg corrosive, 3790 kg irritant and 510 kg
harmful dyes and auxiliary products

- A heat exchanger with a water capacity of the secondary area of 5.0001 in the
basin between 3 m3

- 2 metal working machines together 5.7 kW

- Warehouse storage of up to 200 tons of textiles and textile articles divided
into raw materials and finished products such as sisal, wool, cotton, reels,
acrylic, polyester and polyamide including up to 100 tonnes of plastics and
articles of plastics.

ARTICLE 2

Section 1 . The in Article 1 mentioned licensed establishment shall put into
operation as from the date specified in Article 3

, within a period of 200 calendar days.



Section 2 . To the extent that a building permit is required for the device
which is the subject of the authorization referred to in Article 1, laying under
the Act of March 29, 1962 the organization of spatial planning and urban design
, or otherwise the present environmental will be suspended as long as the
building permit has not been granted .



--------------------------------------------------------------------------------



In deviation of the provisions of Section 1, the starting date of the
environmental will be permitted until the day that the building permit is
vested.

Section 3. If the building permit to in Section 2 is referred, the environmental
operation of law will be referred to in Article 1 on the day of the refusal of
planning permission in the last instance expires.

ARTICLE 3

The authorization referred to in Article 1 shall be granted for a period of 20
years

.



1. starting on 02/08/1996, except where :

a) present environmental license has been suspended because the building permit
, required under Article 44 of the Law of 29 March 1962 on the organization of
spatial planning and urban design , is not granted permit at the date of this
final environmental, the operator has to inform the government that granted the
environmental license (by registered letter), of the date the building license
was granted.

b) present environmental permit in accordance with Article 2 Section 3 shall
lapse by law, in which case no license period allowed ;

2. ending on 02/08/2016 , unless

- The establishment in accordance with the provisions of sub 1a) , was later
taken into use , in which case the date of expiry of this authorization with a
period corresponding to the subsequent commissioning will be shifted later,
unless the deadline coincides with the ongoing previously granted license(s).

ARTICLE 4

For the authorization referred to in Article 1 the following general and
sectoral conditions for new devices shall be applied (including, where
appropriate, the items stated apply only);

VO1: General Environmental Policy - General Chapter 4.1. and Annex 4.1.8 . (Link
to text)

VO2: General environmental conditions - sound:

Chapter 4.5 and Annex 2.2.1, 2.2.2, 4.5.1, 4.5.2 and 4.5.3



--------------------------------------------------------------------------------



VO3: General environmental conditions - surface:

Chapter 4.2 and Annex 4.2.5.1 (Link) and 4.2.5.4 (Link to text)

VO5: General environmental conditions - air:

Chapter 4.4. and appendices 4.4.1 ( Link) , 4.4.2 , 4.4.3 , 4.4.4 and 4.4.5 (
Link)

V26: Discharge of industrial waste waters:

Section 532 and Annex 53.1 (reference in text) and attachments 5.3.2 point 44 °
a) discharging in sewer

V27: Coating agents, dyes and pigments : section 5.4

V35: Electricity: section 5.12

V38: Gases - general: Section 5.16.1

V40: Gases - refrigeration equipment - compressors (physical treatment): Section
5163

V46: Hazardous substances - general: definitions hazardous substances Art.
5.17.0.1 and art. 1.1.2 (only definitions of hazardous substances)

V47: Hazardous substances - activities industrial warehouses with risks of
serious accidents , industrial production and storage facilities of certain
hazardous substances:

Section 5.17.1 and 5.17.1 Annex (reference text)

V61: Air pollution - thermal power plants, furnaces and combustion furnaces :
Section 5:20 (excluding section 5202 : petroleum refineries . ) And Section 5:43

V81: Steam Appliances: Chapter 5:39

V82: Textiles : Chapter 5:41

This doesn't change the strict compliance off the following conditions: Decision
of the Flemish Government of 1 June 1995 concerning General and Sectoral
provisions relating to Environmental Hygiene (VLAREM II , Belgian Official
Gazette dated July 31, 1995 .) As amended by Decree of 6 September 1995.)

Special Conditions:

1) In the application of art. 5.41.0.4. Vlarem 2 the textile dying may also run
from 19 h to 7 h



--------------------------------------------------------------------------------



2) the industrial basin should be a concrete or similar structure so that the
risk of contamination is adequately restricted

3) the contaminated substances in the wastewater should be identified ,
including the removal method of the sludge in the wastewater, missing
authorization for contaminants should be done after obtaining the final permit
within 6 months, this examination should be done by an environmental expert „
surface water ( section 1.3 . title 2 of the Vlarem ) and the results should be
reported within 6 months of the external services of the West Flanders
Environmental and Ecological Inspectorate Aminal departments

.



4) the proper operation of the wastewater treatment should be evaluated by an
environmental expert " surface water " (Chapter 1.3 of Title 2 of the Vlarem).
Study has to be communicated to the external services of the West Flanders
Environmental and Ecological Inspectorate Aminal department

.



5) met the sectoral conditions for discharge of industrial textile finishing in
sewage client regardless of the specific reference volume Annex 5.3.2.44 ° a)
(Title 2 of the Vlarem )

6) the establishment lasting client clothed in a region- green screen of
alternating tall and low trees , with a minimum width of 3 meters

ARTICLE 5

This authorization shall not affect the rights of thirds

.



ARTICLE 6

Section 1. The provisions of Article 5 Section 1 , 2 ° of Title I of the Vlarem
apply to any change of the licensed establishment.

Section 2. Any acquisition of the facility by another operator at the latest 10
calendar days before the date of acquisition has to be reported to the licensing
authority granted pursuant to the provisions of Article 42 of the Flemish
Regulation on Environmental.

A renewal of the license must be applied in accordance with the provisions of
the Flemish regulations regarding environmental appearance between the 18th and
the 12th month before the expiry of the license period of the current license.

Bruges, the 02/08/1996



--------------------------------------------------------------------------------



Were attending: HH . Olivier Vanneste, Governor - chairman, Werner DATA,
Ferdinand PEUTEMAN, Mrs. MC VAN DER Stichele - de Jaegere, Sir Gerard NAEYAERT ,
the Lord and the Lord Defreyne Gerrit Jan DURNEZ members, Mr. Hilaire OST
Registrar

County Registrar,

                                                                                  The
President,



Seal of the Province of West Flanders

ATTENTION!

According as the coupling of the building to the environmental license expires
under the Act of March 29, 1962 organization of town and country planning should
be refused on the day of the final refusal of the environmental license.

There may be appealed to the Flemish Government against this decision, in
accordance with the provisions of the Flemish Regulation on the environmental
permit. This appeal must be filed within 30 calendar days after posting or by
registered letter, addressed to the Flemish minister competent for the
environment, at the address of the Department of Environmental AMINAL (Belliard
14-18 1040 BRUSSELS) or Cabinet Flemish Minister.

In support of the receiving of the writing, the wiring has to be companied by
the attest of shipment respectively of enclosing as also a proof of payment of
the registration fee

.





--------------------------------------------------------------------------------



 

SCHEDULE 5

TRANSFERRED EMPLOYEES

Name

Date of birth

Date of employment

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]

[redacted]



--------------------------------------------------------------------------------



 

SCHEDULE 6

SELLER'S DEBTS

as at October 4, 2013



 Creditor

Initial amount

Amount due as at 4/10/2013

Interest (%)

End date

KBC DEBTS

 

 

 

 

Straight loan C11296374269

230,000

229978,94

 

 

Loan 726617340113

95,000

17416,83

3,95

29/09/2014

Loan 726799431442

154,720

136669,38

3,1

31/08/2022

Loan 726799432048

157,255

131045,88

3,1

4/09/2019

Leasing Dryer C11296374269

220,000

173178,32

 

4/09/2017

BNP PARIBAS DEBTS

 

 

 

 

Loan 245-7014859-09

99,000

71651,68

4,545

31/03/2017

Loan 245-5646297-20

19,000

5066,52

3,21

14/01/2015

 

 

 

 

 

Loan Le Relais

50,000

50.000

 N/A

 N/A



 

 

 

 

Loan Marc Schrurs

66,048.55

66.048,55

 4

N/A

 





 

 

Potential liability in respect of dismissal employee

 N/A

[Potential liability]

 N/A

 N/A



 

 

 

 

TOTAL

 

EUR 881.056

 

 



--------------------------------------------------------------------------------



 

SCHEDULE 7

AGREED FORM COPY OF THE SERVICES AGREEMENT



--------------------------------------------------------------------------------





DATED November 6, 2013



CRAILAR TECHNOLOGIES INC.

as "the Company"

AND

Mr. Serge SCHRURS

as "the Consultant"



SERVICES

AGREEMENT



--------------------------------------------------------------------------------



TABLE OF CONTENTS

OBJECT OF THE AGREEMENT

2

QUALIFICATION OF THE AGREEMENT

2

EXECUTION OF THE CONTRACT

2

FEES

5

CONFIDENTIALITY

5

INTELLECTUAL PROPERTY

6

TERMINATION

8

MISCELLANEOUS

9

GOVERNING LAW AND JURISDICTION

9





--------------------------------------------------------------------------------



THIS SERVICES AGREEMENT

(the "Agreement") is entered into [•] 2013



BETWEEN

(1)     [•], incorporated under the laws of Belgium, having its registered
office at [•] and registered in the register for legal entities under the number
[•];

duly represented by [•], in [his or her] capacity as [•];

hereinafter referred to as "the Company";

AND

(2)     Mr. Serge SCHRURS, domiciled in Belgium at Pijpestraat 18, 8560
Wevelgem;

hereinafter referred to as "the Consultant";

The Company and the Consultant are hereinafter referred to as "a Party" and
collectively as "the Parties"

WHEREAS:

(A)     The Consultant has managed and operated for many years a company
specialized in the textile industry, in particular specialized in wet
processing, with a facility located at 8900 Ieper ("the Facility").

(B)     On the day hereof, the Company has acquired from Schrurs NV certain
assets and liabilities related to the operations at the Facility.

(C)     The Company has expressed its will to benefit from the experience and
the expertise of the Consultant to further develop certain textile related
activities at the Facility.

(D)     The Consultant is willing to provide his experience and expertise by
offering professional and independent services to the Company.

(E)     In this context, the Parties agree to the following which sets out the
terms and conditions of their collaboration.





--------------------------------------------------------------------------------



IT HAS BEEN AGREED AND ACCEPTED AS FOLLOWS:

1.     OBJECT OF THE AGREEMENT

As from 06 November (hereinafter referred to as "the Effective Date"), the
Consultant will, as an independent contractor, provide the Company with the
services and advice with respect to the management and operation of the new
textile related operations at the Facility ("the Service").

The Consultant will execute any other tasks that he considers necessary in that
regard and give such advice that the Company might require for the proper
management of the Facility.

In providing the Services, the Consultant will take into consideration the
strategic decisions of the Company's board of directors.

2.     QUALIFICATION OF THE AGREEMENT

2.1.     Independency

According to Article 331 of the Programme-Act (I) of December 27, 2006, the
Parties agree that the Consultant will perform his obligations under the present
Agreement on an independent basis. The Consultant will be accountable to the
Company for the faithful and diligent performance of his duties under this
Agreement.

2.2.     Responsibilities

The Consultant, in its sole responsibility, must comply with all statutes and
regulations that apply to his status, especially social and tax obligations that
apply to him. The Consultant agrees to hold the Company harmless from and
against any and all damage, loss, liability, and expense (including costs of
investigation and reasonable attorneys' fees) suffered or incurred by the
Company and resulting from any breach of this provision.

3.     EXECUTION OF THE CONTRACT

3.1.     General

The Consultant undertakes to execute the Services under the present Agreement in
a good, efficient and proper manner using his best efforts. The Consultant must
use all reasonable means to execute the Services in an appropriate, loyal, and
efficient manner, and the Consultant agrees to do everything within his power to
promote the interests and the reputation of the Company and its affiliated
members.



--------------------------------------------------------------------------------



The Consultant will see to it that his undertakings described above will be
respected by his agents, officers, employees, and directors, if any.

3.2.     Appointments

The Services shall be rendered by Mr. Serge Schrurs. The Consultant may not
replace himself with another person or agent without the prior written approval
of the Company.

If the Consultant appoints another person to render the Services under this
Agreement on the Consultant's behalf, this appointed person must observe the
obligations of this Agreement. The Consultant agrees to hold the Company
harmless from and against any and all damage, loss, liability and expense
(including costs of investigation and reasonable attorneys' fees) suffered or
incurred by the Company and resulting from a breach of the commitments under
Articles 2 and 5 of the present Agreement.

3.3.     Manner in which the Consultant is to execute his duties under the
Agreement

Subject to the strategic decisions of the Company's board of directors, the
Consultant has full autonomy in how, when, and where he will render the Services
under the present Agreement. The Consultant will ensure that his Services are
organized in such a way that the Company will receive optimal quality of
Services.

The Consultant will devote the time necessary to provide the Company with the
Services. In this respect, the Parties estimate that the time required for the
Consultant's proper execution of his duties under this Agreement is a minimum of
1,750 hours per year.

3.4.     Access to the premises and network

The Company allows the Consultant to access its premises and its computer and
telephone networks.

3.5.     Autonomy

The Consultant has full autonomy in providing the Services. He will determine
himself the modalities, the conditions with respect to the technical aspects for
the provision of the Services as well as the manner in which his activities will
be organized. The Consultant has full autonomy in organizing his working time
and work.

However, the Consultant will be available to the Company according to its
business needs. The Consultant will devote his efforts, time, and availability
to the correct performance of his tasks under the present Agreement.



--------------------------------------------------------------------------------



4.

5.     FEES

5.1.     Annual Fee

The annual fee of the Consultant is set at [redacted], excluding VAT. This
annual fee is to be paid in 12 monthly instalments of [redacted] (excluding VAT)
per instalment.

At the end of each month, the Consultant will invoice the Company [redacted]
(i.e., the sum of a monthly instalment) for having rendered services for the
month concerned. The Company will pay the invoice within 15 days from the
post-marked date of the invoice. Any dispute with respect to an invoice must be
communicated to the Consultant within 10 calendar days as from the date of the
invoice concerned. The invoice concerned will not be paid before the dispute has
been settled.

5.2.     Additional fee

The Consultant could be paid a yearly additional fee of maximum [redacted]
depending on the quality of the Services rendered by the Consultant to the
Company and the added value that he and his Services have given to the Company.

Parties agree that this additional fee is paid at the sole discretion of the
Company and that the Consultant has no acquired right to this additional fee.

5.3.     Costs

The fees mentioned in this Article 4 include all costs and expenses incurred by
the Consultant for the execution of his duties this Agreement, but they do not
include special expenses that have been pre-approved in writing by the Company.
For these special expenses, the Company will reimburse them to the Consultant
when all relevant documentation are submitted to the Company in this respect.

6.     CONFIDENTIALITY

6.1.     In the framework of the present Agreement, as well as in his capacity
as the former owner of the Facility and assets sold to the Company, the
Consultant had and still has access to a lot of Confidential Information,
including information about/ from the Crailar group.

6.2.     The Consultant undertakes to keep confidential any and all Confidential
Information related to the Facility, and to the Crailar group and not to
disclose the Confidential Information in whole or in part to any other person
without the other Party's prior written consent, and this during the entire term
of the Agreement and at any time thereafter, both in Belgium and abroad.



--------------------------------------------------------------------------------



6.3.     "Confidential Information" means any and all information and
documentation of either Party and the Crailar group to which the Company
belongs, including but not limited to know-how, industrial information,
technical, commercial information and data, methods of operation and processes,
customer and supplier names and information, customer lists, trade secrets,
business processes, methodologies, tools, financial data, statistical
information, personnel and other business data, and any commercially valuable
information in whatever form, to the extent that such information is not
publicly available or easily accessible.

6.4.     This confidentiality undertaking does not apply when the Consultant is
obliged to disclose such kind of information in accordance with any legal
provision or any judicial or arbitral decision.

6.5.     During the term of this Agreement, the Consultant undertakes to abstain
from any act or activity that will likely harm directly or indirectly the
interests of the Company.

6.6.     For as long as Mr. Serge Schrurs is a consultant of the Company and for
the duration of 6 months after he is no longer active in this role, the
Consultant agrees that he will not acquire, operate, or otherwise participate
in, have an interest in, provide management or advice or business assistance to,
or engage in--howsoever, either directly or indirectly--the operations or
entities operating in Belgium which are involved in the same or similar business
activities as the Company (these being understood as activities of or related to
the textile processing industry).

6.7.     If the Consultant breaches his obligation under Article. 5.6, the
Company will be immediately and automatically entitled to the payment of an
aggregate lump sum indemnity of EUR 65,000, without prejudice to claim in
addition the real damages sustained.

6.8.     The Consultant undertakes to see to it that all provisions under this
Article 5 will be respected by the any of his employees, agents, or
subcontractors, as well as any of his family members.

7.

8.     INTELLECTUAL PROPERTY

8.1.     For the purposes of this Agreement, Intellectual Property includes,
without being limited to, any work, material, and information such as ideas,
discoveries, trade secrets, know-how, copyright, drafts, plans, drawings and
designs, trademarks, commercial names, domain names, software, developments,
inventions, processes, advertising, documentation, skills, formulas, technology,
patents, topographies of semiconductors, technique, information and writings
relating to works protected by copyright, hardware and software, as well as all
texts, reports, images, logos, distinctive signs, slogans, diagrams, databases,
collections of information, packaging, manuals and preparatory materials,
regardless of the format (paper, electronic, etc.), and the technical item on
which the works are recorded.



--------------------------------------------------------------------------------



8.2.     The Consultant hereby confirms that he assigns unconditionally and
irrevocably--to the extent necessary and in the most extended manner (i.e., for
all exploitation forms and modalities worldwide for the duration of the rights
concerned according to national and international legislation)--the Company, who
has accepted, and any third party designated by the Company all rights to all
Intellectual Property which the Consultant, either alone or in collaboration
with others, has created, discovered, or conceived and will create, discover, or
conceive, whether in the framework of the present agreement or because of this
Agreement, whether as the result of either a task the Consultant undertook to
fulfil under this Agreement or a task assigned to the Consultant during the
course of his execution of this Agreement, whether during or outside the office
hours and through any means (material, financial, personnel, information,
know-how, ...) that the Consultant used and provided to the Company.

8.3.     These assigned rights belong exclusively to the Company and/or any
third party designated by the Company. The Company and/or the designated third
party will decide at their/its sole discretion whether to exploit their rights
to the Intellectual Property. If the Intellectual Property is not exploited at
all, the rights, including ownership rights, remain with the Company and/or the
designated third party.

8.4.     With regard to moral rights, the Consultant expressly waives its right
of paternity. In any event, the Consultant will refrain from exercising his
moral rights over his works in a way which could prejudice the Company's
commercial interests. Regarding the right of integrity, the Consultant may only
oppose modification(s) of his work insofar as his honour or reputation can be
damaged as a result of the modification(s).

8.5.     The Consultant confirms herewith that the fees due under the present
Agreement covers the monetary compensation for the transfer mentioned in Article
6.2. and also the waiver mentioned in Article 6.4.

8.6.     In view of the transfer set out in Article 6.2, the Consultant confirms
that he will refrain from claiming anywhere in the world any intellectual
property right or any other right or claim in relation to the Intellectual
Property set out in Articles 6.1 and 6.2. The Consultant also confirms that he
will refrain from introducing any application for patent, trademark, design, or
any similar protection.



--------------------------------------------------------------------------------



8.7.     The Consultant warrants that he is entitled to transfer the rights to
the Intellectual Property and that the Intellectual Property and the rights
relating thereto transferred to the Company do not infringe and will not
infringe any rights of third parties.

8.8.     The Consultant will safeguard and indemnify the Company and/or any of
its designated third parties against any action brought by other third parties
concerning an infringement of the rights of that third party which would have
allegedly been caused by the Intellectual Property or by the rights to the
Intellectual Property which were transferred to the Company

The Consultant agrees--on request of the Company and without being entitled to
any additional compensation--to do the following: (i) sign any document and take
any action which the Company considers necessary to acquire and maintain
adequate patent and other intellectual property protection in any country of
jurisdiction in the advantage of the Company in relation to any rights assigned
to it under Article 6.2, and (ii) assist the Company in the drafting of the
necessary documents and in acquiring, maintaining, and enforcing the protection
of these rights.

9.     TERMINATION

9.1.     Duration

The present Agreement is concluded for a definite term of [redacted]. This term
starts on the Effective Date as described in Article 1 above and ends
automatically at the end of [redacted] from this Effective Date.

Parties can agree on renewing the present contract for a new term of [redacted],
or any other term as agreed between Parties.

9.2.     Termination

Any Party may terminate the present Agreement by serving a notice period of 6
months or paying the other party an indemnity corresponding to half of the
annual fee as mentioned in Article 5.1. of the present Agreement.

9.3.     Serious failure

Any Party may terminate the present Agreement with immediate effect and without
notice or indemnity whatsoever if the other Party has committed a serious
failure by not complying with its legal, statutory, or contractual obligations.



--------------------------------------------------------------------------------



9.4.     Return of documents

Upon this Agreement's termination, the Consultant must deliver to the Company
the documents and/or belongings of the Company that would be in his possession
or in the possession of the agent whom the Consultant appointed per article 3.2.
of the present Agreement.

10.     MISCELLANEOUS

10.1.     Entire Agreement/Amendments

This Agreement constitutes the entire understanding of the Parties with respect
to the services that the Consultant is to render to the Company. This Agreement
may not be altered, modified, or amended except if it is done in writing and
signed by the Parties hereto.

10.2.     No Waiver

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion will not be considered a waiver of such party's rights
or deprive such party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

10.3.     Severability

In the event that any one or more of the provisions of this Agreement is or
becomes invalid, illegal, or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions of this Agreement will
not be affected thereby.

11.     GOVERNING LAW AND JURISDICTION

This Agreement is governed by and construed in accordance with Belgian law, and
any disputes concerning this Agreement is to be submitted to the exclusive
jurisdiction of the Belgian courts and tribunals.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly signed this Agreement on the
date written above.

[Please write by hand the phrase "read and approved" before signing.]

THE COMPANY

/s/ Theodore Sanders

______________________________________________

Name: Theodore Sanders

Title: CFO

THE CONSULTANT

/s/ Serge Schrurs

______________________________________________

Name: Serge Schrurs

"read and approved"



--------------------------------------------------------------------------------





SCHEDULE 8

SELLER'S REPRESENTATIONS

CAPACITY AND AUTHORITY

1.1     Capacity, power, authority and action

1.1.1     The Seller is a corporation duly incorporated, organised, validly
existing for an indefinite duration and duly registered under Belgian law, is
duly qualified to do business in Belgium and is not involved in any
(threatening) procedure of bankruptcy, liquidation or receivership.

1.1.2     The Seller has the requisite capacity, power and authority and has
taken all action necessary, to execute, deliver and exercise its rights, and
perform its obligations under the Agreement and any other document to be
executed by the Seller.

1.1.3     The Seller has obtained all applicable governmental, statutory,
regulatory or other consents, licences, waivers or exemptions to empower it to
enter into and perform its obligations under the Agreement.

1.2     Binding agreements

The Seller's obligations under the Agreement and any other document to be
executed by the Seller in connection with the Agreement are, or when the
relevant document is executed will be, valid and enforceable in accordance with
their respective terms.

1.3     No Breach

The execution of, and the fulfilment of, compliance and performance by the
Seller of its obligations under the Agreement and any other documents to be
executed by the Seller pursuant to or in connection with the Agreement will not:

1.3.1     conflict with the deed of incorporation ("oprichtingsakte" / "acte de
constitution") or the articles of association of the Seller, or give rise to
conflicts or liabilities as a consequence of said execution or performance;



--------------------------------------------------------------------------------



1.3.2     conflict with or give rise to a right of termination, cancellation or
acceleration of any obligation or to the loss of a benefit under any Transferred
Contract, the Transferred Permit or any law to which the Seller is a party or by
which the Seller or any of the Transferred Assets or Transferred Liabilities are
bound;

1.3.3     require the Seller to obtain any consent or approval of, or give any
notice or make any registration with, any Governmental Authority or person which
has not been obtained or made at the date hereof both on an unconditional basis
and on a basis which cannot be revoked;

1.3.4     constitute a violation of any laws applicable to the Seller; or

1.3.5     result in the creation of any Encumbrance whatsoever upon any of the
Transferred Assets.

2.     SELLER'S EQUIPMENT AND MACHINERY

2.1     The Seller has good, valid and marketable title to the Transferred
Equipment and Machinery owned by the Seller, and all such Transferred Equipment
and Machinery is in its possession and under its control, free and clear of any
Encumbrances, and no other person has or claims any rights in relation thereto.
Upon delivery to the Purchaser on the Closing Date, the Seller will thereby
transfer to the Purchaser good and marketable title to the Transferred Equipment
and Machinery, subject to no Encumbrance of any nature whatsoever.

2.2     All of the Transferred Equipment and Machinery owned, leased, used or
occupied by the Seller is (i) in good repair and condition, subject to ordinary
wear and tear, regularly maintained, fully serviceable and suitable for the
purposes for which they are used, and (ii) used in accordance with all
applicable laws.

2.3     The Seller has operated the Business and kept the Transferred Equipment
and Machinery in conformity with all applicable laws, regulations, court
decisions, arbitration awards and other legal requirements applicable to them
(including, but not limited to, environment noise, safety and health
requirements) and has made all registrations, transcriptions and notifications
as are required or desirable under such laws, regulations, court decisions,
arbitration awards or other legal requirements.



--------------------------------------------------------------------------------



2.4     The Seller has not been put on notice of any violation or non-compliance
in connection with the operation of the Business or the use of any of the
Transferred Equipment and Machinery.

2.5     Taking into account the Lease Agreement which shall be entered into by
the Parties on Closing Date, the Transferred Equipment and Machinery, together
with all other Transferred Assets comprises all assets which are necessary for
the continued operation of the Business.

2.6     The Seller has complied in all material respects with all legal
requirements to which the Seller or its Business or any of the Transferred
Assets are subject, whether in Belgium or in any other country, and is not
currently in violation of any of the foregoing.

3.     TRANSFERRED CONTRACTS

3.1     Each of the Transferred Contracts is valid and enforceable in accordance
with its terms. Neither the Seller, nor any other party thereto is in default
with respect to any provisions thereof. No event has occurred which, with or
without the giving of notice or lapse of time, or both, would constitute a
default thereunder.

3.2     None of the Transferred Contracts is of an unusual, abnormal or onerous
nature taking into account the business and the nature of the operations of the
Business.

3.3     To the best of the Seller's knowledge, there is no threat whereby any of
the Transferred Contracts may be terminated or rescinded or whereby the terms
may be worsened as against the Seller or, following the consummation of the
Transaction, the Purchaser.

3.4     The Seller has not waived any rights or privileges under any of the
Transferred Contracts.

3.5     There are no acts or facts that, separately or taken as a whole, could
lead to another qualification as the one that parties gave to a Transferred
Contract.

3.6     There has not been any adverse change in the business relationship of
the Seller with any customer or supplier.

3.7     There are no special circumstances which might lead to the Business
being restricted or hindered.



--------------------------------------------------------------------------------



4.     TRANSFERRED PERMIT

4.1     Other than the Transferred Permit, there are no licences, permits,
consents, approvals or authorisations which are in any matter necessary for the
Seller to own, lease or otherwise hold the Transferred Assets and to carry out
the Business as it is presently conducted and as it has previously been
conducted by it.

4.2     The Transferred Permit is not threatened with suspension or
cancellation, in whole or in part, and has not expired and will not expire
before the end of the term for which it has been delivered. The Seller has taken
all appropriate action (including without limitation the necessary investments)
that ought to have been taken with respect to the renewal or extension of such
Transferred Permit.

4.3     The Seller is not aware of any circumstances indicating that the
Transferred Permit is likely to be revoked or not renewed in the ordinary cause.

4.4     The Seller is not in default, nor has it received any notice of any
claim of default, with respect to any such Transferred Permit.

4.5     The Transferred Permits will not be adversely affected by the
consummation of the Transaction contemplated by this Agreement.

5.     LITIGATION

There is no action, suit, investigation or proceeding pending or to the best of
the Seller's knowledge threatened before any court or arbitrator or any
governmental authority, agency or official against or affecting the Business,
the Transferred Assets or the Transferred Liabilities.

--------------------------------------------------------------------------------

6.     EMPLOYEES

6.1     General

6.1.1     Schedule 6 to the Agreement contains a true and complete list of all
Transferred Employees, including a true and complete statement of their names,
addresses, duties, duration of their employment contract, possible protected
employee status, age, length of service and, taking into account any applicable
indexation, their current salary, commissions, remuneration in kind, bonuses,
pensions, and any other extra--legal or fringe benefits, including pension
entitlements. Save as set forth in Disclosure Schedule 2, there are no other
employees employed in the Business than the Transferred Employees.

6.1.2     The Company has disclosed to the Purchaser all material facts and
matters relating to all collective agreements, arrangements or other
understandings with any trade union, staff association or other body
representing the Transferred Employees.

6.2     Compliance with requirements

6.2.1     The Seller in relation to each of the Transferred Employees,

(A)     is and has at all times been in compliance with all applicable laws and
regulations regarding employment, including, for the avoidance of doubt, social
security, tax, individual labour agreements, collective bargaining agreements
and employment practices and are not engaged in any unfair labour practices;

(B)     discharged fully its obligations to pay all salaries, wages,
commissions, bonuses, overtime pay, holiday pay, sick pay accrued entitlement
under incentive schemes and national insurance contributions and other benefits
of or connected with employment.

6.2.2     All remuneration and moneys to be paid to the Transferred Employees
have been calculated and paid in conformity with applicable law. All withholding
tax payments due at or prior to the Closing Date have been made by the Seller in
due time for the periods of employment of the Transferred Employees up to the
Closing Date.



--------------------------------------------------------------------------------



6.2.3     All social security and withholding tax payments have been made in due
time for and with regard to all periods of employment of the Transferred
Employees and which are due up to the Closing Date. No social security
contributions have accrued with respect to or are due by the Seller for the
Transferred Employees with regard to all periods of employment up to the Closing
Date.

6.3     Employment contracts

6.3.1     The employment contracts with, or the terms of employment applicable
to, any of the Transferred Employees do not contain any express provision
regarding notice periods or termination modalities in excess of the requirements
under applicable legislation.

6.3.2     There are no persons employed in the Business on the basis of
consultancy or similar agreements.

6.4     Disputes

6.4.1     No dispute has arisen within the last 5 years between the Seller and
any of the Transferred Employees and there are no present circumstances which
are likely to give rise to any such dispute.

6.4.2     There are no complaints pending or threatened against the Seller of
whatever nature in relation to any of the Transferred Employees and there is no
industrial action or dispute or labour trouble, strike or other event or
condition of any similar character threatened or existing or anticipated in
respect of or concerning any of the Transferred Employees.



--------------------------------------------------------------------------------



 

SCHEDULE 10

SELLER'S DISCLOSURES

1.     Potential liability in respect of the dismissal of an employee (cfr.
Schedule 6);

2.     One employee of the Seller, [redacted], shall not be transferred to the
Purchaser, but shall remain employed by the Seller until its retirement.